Exhibit 10(b)

AMENDMENT NO. 1 TO TAX SHARING AGREEMENT

This AMENDMENT NO. 1 TO TAX SHARING AGREEMENT (“Amendment”), dated as of
November 7, 2007, is made by and between Wendy’s International, Inc., an Ohio
corporation (“Wendy’s”) and Tim Hortons Inc., a Delaware corporation (“Tim
Hortons”). Wendy’s and Tim Hortons are sometimes referred to herein as the
“Parties” and each a “Party.”

WHEREAS, Wendy’s and Tim Hortons are parties to a tax sharing agreement, dated
March 29, 2006 (the “Tax Sharing Agreement” or “TSA”), which sets forth the
principles and responsibilities of the Parties regarding the allocation of Taxes
and other related liabilities and adjustments with respect to Taxes, audits and
certain other Tax matters that affect the Wendy’s Group and the Tim Hortons
Group;

WHEREAS, the Parties hereto desire to affirm the continuing application of the
Tax Sharing Agreement, as amended as set forth herein, and to agree on certain
tax matters arising in connection therewith;

WHEREAS, Article III of the Tax Sharing Agreement requires Wendy’s in certain
instances to compensate Tim Hortons for the use by the Wendy’s Group of tax
attributes generated by the Tim Hortons Group in Affiliation Years ending on or
after January 1, 2006;

WHEREAS, under the Tax Sharing Agreement, the occurrence of certain events in a
Non-Affiliation Year may affect the amount or usage of tax attributes in an
Affiliation Year and may result in a redetermination by Wendy’s of the Parties’
liabilities under Articles III and IV of the Tax Sharing Agreement, with the
result that Tim Hortons may be required to make a payment to Wendy’s or Wendy’s
may be required to make a payment to Tim Hortons; and

WHEREAS, the Parties wish to achieve greater certainty on amounts owed to and
owing by the Parties under the Tax Sharing Agreement by eliminating certain
circumstances that would necessitate a redetermination.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and intending to be legally bound hereby, the Parties hereby agree as
follows:

1. Definitions.

a. “2006 Fiscal Year” shall mean the taxable year of the Wendy’s Consolidated
Return ending on December 31, 2006.

b. “Non-Affiliation Year” shall mean any taxable year that begins on or after
the Distribution Date. For purposes of the Wendy’s Consolidated Return, a
Non-Affiliation Year is any taxable year that begins on or after January 1,
2007.

c. “Unadjusted Reimbursable Wendy’s Group Benefit” shall mean the amount of the
Reimbursable Wendy’s Group Benefit for the 2006 Fiscal Year that would have been
due under the TSA determined without regard to this Amendment.

d. Any capitalized terms not defined herein shall have the same meaning as given
such terms in the TSA.

 

1



--------------------------------------------------------------------------------

2. Amendments. Pursuant to Section 3.01(b) of the Tax Sharing Agreement, Wendy’s
is obligated to pay to Tim Hortons an amount equal to the Reimbursable Wendy’s
Group Benefits for any Affiliation Year ending on or after January 1, 2006.
Under Section 8.01 of the Tax Sharing Agreement, if an Adjustment occurs with
respect to U.S. federal income Taxes for an Affiliation Year, the liability of
Tim Hortons or Wendy’s, as the case may be, under Article III of the Tax Sharing
Agreement shall be redetermined by Wendy’s taking into account the Adjustment.
Similarly, under Section 4.06 of the Tax Sharing Agreement, if an Adjustment
occurs with respect to a taxable year beginning on or after January 2, 2006,
Wendy’s shall recompute the liability of Tim Hortons taking into the account the
Adjustment. In order to limit certain of the circumstances in which such
redeterminations might be required, the Parties agree as follows:

a. A new Section 2.06 will be added to the TSA as follows:

SECTION 2.06. Competent Authority Proceedings. Notwithstanding any other
provision herein to the contrary, Wendy’s will use commercially reasonable
efforts to support Tim Hortons in applying for and advocating competent
authority adjustment requests, and all subsequent related proceedings, as
reasonably requested by Tim Hortons, as a result of transfer pricing Adjustments
arising from the settlement of CRA Audits. Tim Hortons agrees to be responsible
for Wendy’s reasonable third party out-of-pocket expenses incurred in connection
with Wendy’s performance of its obligations set forth immediately above.

b. Section 4.06(a) of the Tax Sharing Agreement is stricken in its entirety and
replaced with the following:

SECTION 4.06. Adjustments. (a) If an Adjustment occurs with respect to a taxable
year beginning on or after January 2, 2006, Wendy’s shall in good faith
recompute the Tim Hortons Group State Tax Liability for the year in question,
including all changes to apportionment percentages that result from such
Adjustment, provided, however, that (i) an Adjustment shall not include any
carry back that is prohibited by Section 7.02 of the TSA of any item of
deduction, loss or Credit of the Wendy’s Group or the Tim Hortons Group, as the
case may be, arising in any Non-Affiliation Year to any Combined Return filed by
or with respect to the Tim Hortons Combined Group for any Affiliation Year, and
(ii) no payments shall be required to be made by either Party as a direct result
of any changes (including Adjustments) resulting from any amended Combined
Return filed or caused to be filed by Wendy’s with respect to the Tim Hortons
Combined Group for any Affiliation Year (other than a return filed by or at the
direction of Wendy’s in conjunction with a competent authority proceeding or any
related proceeding or as a direct result of an Audit with respect to an
Affiliation Year), unless both Parties consent to the filing of such amended
return. Tim Hortons shall make payments to Wendy’s for an increase in the Tim
Hortons Group State Tax Liability or Wendy’s shall make payments to Tim Hortons
for a decrease in the Tim Hortons Group State Tax Liability, including in each
case such Party’s allocable share of interest, penalties, additions to Tax and
external costs. Payment in respect of such Adjustments by Tim Hortons is due
within five (5) business days after billing by Wendy’s for the items in
question. Payment in respect of such Adjustments by Wendy’s is due within thirty
(30) business days after Wendy’s receives a refund or credit for refund in
respect of the items in question.

c. Section 7.02 of the Tax Sharing Agreement is stricken in its entirety and
replaced with the following:

SECTION 7.02. Limitation on Carrybacks. Notwithstanding any other provision of
the TSA:

i. The members of the Wendy’s Group shall elect (under Section 172(b)(3) of the
Code or under any similar provision of any U.S state or local law) not to carry
back any items

 

2



--------------------------------------------------------------------------------

of deduction, loss or Credit arising in a Non-Affiliation Year to the Wendy’s
Consolidated Return for any Affiliation Year or to any Combined Return filed by
or with respect to the Tim Hortons Combined Group for any Affiliation Year.

ii. The members of the Tim Hortons Group shall elect (under Section 172(b)(3) of
the Code or under any similar provision of any U.S state or local law) not to
carry back any items of deduction, loss or Credit arising in a Non-Affiliation
Year to the Wendy’s Consolidated Return for any Affiliation Year or to any
Combined Return filed by or with respect to the Tim Hortons Combined Group for
any Affiliation Year.

Whether or not an election is made or is possible, the Parties agree that
neither Wendy’s nor Tim Hortons shall carry back any tax attribute (including
items of deduction, loss (operating or capital) or Credit from any
Non–Affiliation Year to any Affiliation Year. For purposes of this Section 7.02,
an item of deduction, loss or Credit is deemed to arise in the taxable period in
which it first accrued or was otherwise taken into account for Tax purposes. For
the avoidance of doubt, a net operating loss, foreign tax credit or similar item
is deemed to arise in the taxable period in which the loss, foreign tax or
equivalent event giving rise to such Tax Item first accrued or was otherwise
taken into account for Tax purposes. This Section 7.02 shall not affect the
Parties’ rights to carry back an item of deduction, loss or Credit arising in an
Affiliation Year. Each Party will provide the other Party with a copy of any
election made pursuant to this Section 7.02 within five (5) business days after
filing said election with the applicable governmental authority.

d. Section 8.01 of the Tax Sharing Agreement is stricken in its entirety and
replaced with the following:

SECTION 8.01. Determination; No Adjustment for Carry Back of Tax Attributes;
Settlement of Carry Back Liability.

(a) If an Adjustment occurs with respect to U.S. federal income Taxes for an
Affiliation Year, the liability of Tim Hortons or Wendy’s, as the case may be,
pursuant to Article III hereof, or the amounts allocated pursuant to Article
VII, shall be recomputed by Wendy’s, subject to Section 8.01(b). As recomputed
for purposes of Article III, but subject to Section 8.01(b), Tim Hortons shall
make payments to Wendy’s for an increase in Tim Hortons’ liability or Wendy’s
shall make payments to Tim Hortons for an increase in Wendy’s liability. For the
avoidance of doubt, subject to Section 8.01(b), if an Adjustment relates to an
Affiliation Year ending on or prior to January 1, 2006, Wendy’s shall recompute
the Adjusted Separate Tim Hortons Group Federal Tax Liability and/or the
Reimbursable Wendy’s Group Benefits taking into account such Adjustment as if it
had made a calculation of such Adjusted Separate Tim Hortons Group Federal Tax
Liability and/or the Reimbursable Wendy’s Group Benefits for the relevant
Affiliation Year prior to such Adjustment.

(b) Notwithstanding the foregoing and any other provision in the TSA to the
contrary, for purposes of this Section 8.01 (i) an Adjustment shall not include
any carry back that is prohibited by Section 7.02 of the TSA of any items of
deduction, loss or Credit of the Parties arising in any Non-Affiliation Year to
the Wendy’s Consolidated Return for any Affiliation Year, and (ii) no payments
shall be required to be made by either Party as a direct result of any changes
(including Adjustments) resulting from any amended Wendy’s Consolidated Return
filed after October 1, 2007 (other than a return filed by Wendy’s in conjunction
with a competent authority proceeding or any related proceeding or as a direct
result of an Audit with respect to an Affiliation Year) for any Affiliation
Year, unless both Parties consent to the filing of such amended return.

 

3



--------------------------------------------------------------------------------

(c) For purposes of determining whether there has been an increase or a decrease
in Wendy’s or Tim Hortons’, as the case may be, liability under Article III for
the Wendy’s Consolidated Return for the 2006 Fiscal Year pursuant to this
Section 8.01, Wendy’s shall be deemed to have paid to Tim Hortons the Unadjusted
Reimbursable Wendy’s Group Benefit. To the extent an Adjustment allowed under
this Section 8.01 with respect to the 2006 Fiscal Year would increase the amount
of the Reimbursable Wendy’s Group Benefits above the Unadjusted Reimbursable
Wendy’s Group Benefit, Wendy’s shall make a payment to Tim Hortons in an amount
equal to such difference and to the extent that such Adjustment would decrease
the amount of the Reimbursable Wendy’s Group Benefits below the Unadjusted
Reimbursable Wendy’s Group Benefit or result in an adjustment to the amount of
the Adjusted Separate Tim Hortons Group Federal Tax Liability, Tim Hortons shall
make a payment to Wendy’s in an amount equal to such difference or differences.

3. Continuing Effect of Tax Sharing Agreement. Except as otherwise expressly set
forth herein, the Parties acknowledge and agree that the Tax Sharing Agreement
remains unmodified and in full force and effect and except for the matters
specifically set forth herein, this Amendment shall not be used to interpret the
Tax Sharing Agreement.

4. Miscellaneous.

a. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Ohio, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

b. Execution in Counterpart. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

c. Further Amendments. Unless mutually agreed by the Parties, this Amendment
shall not be amended, supplemented, modified, or terminated except by a writing
duly signed by each of the Parties hereto, and no waiver of any provisions of
this Amendment shall be effective unless in writing duly signed by the Party
sought to be bound.

d. Successors. This Amendment shall be binding upon and inure only to the
benefit of the Parties, the Wendy’s Affiliates and the Tim Hortons Affiliates
(and their respective successors and assigns, whether by merger, acquisition of
assets or otherwise); provided that, except as set forth in this Amendment or
the Tax Sharing Agreement, no Party may assign, delegate or otherwise transfer
any of its rights or obligations under this Amendment without the prior written
consent of the other Party hereto.

e. Performance. Wendy’s agrees and acknowledges that Wendy’s shall be
responsible for the performance, and shall guarantee the obligations, of each
Wendy’s Affiliate under this Amendment. Tim Hortons agrees and acknowledges that
Tim Hortons shall be responsible for the performance, and shall guarantee the
obligations, of each Tim Hortons Affiliate under this Amendment.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be duly
executed as of the day and year first above written.

 

TIM HORTONS INC. By:   /s/ Donald B. Schroeder  

Executive VP, General Counsel, and

Secretary

 

By:   /s/ Cynthia J. Devine   Executive VP and   Chief Financial Officer

 

WENDY’S INTERNATIONAL, INC. By:   /s/ Kerrii B. Anderson   President & CEO  

 

5